DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John W. Mcllavine on 06/15/2021.
The application has been amended as follows: 

Amendments to the Claims:

CANCEL claims 20-29.

*  *  *
The above changes were made to cancel unelected claims with no allowable generic or linking claim.

Allowable Subject Matter
Claims 30-40 are  allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claims 30 and 32,  Menchik (US 20170173886 equivalent to WIPO document WO 2016009426) discloses a method for applying flowable material onto a substrate  that is rotatable about an axis of rotation , according to predetermined image data which are stored in a first memory  as pixels or vectors of a specific Cartesian coordinate system (Figure 1A, substrate/tray-12 rotatable about an axis of rotation,  abstract, [0122]-[0123], motion of tray-12 controlled by controller -20 includes a non- volatile memory for storing instructions, controller-20 communicate with computer-24 which transmits digital data for fabricating instructions based on computer object data which have formats of Cartesian system of coordinates);  wherein material droplets of the flowable material are applied onto the substrate - by means of a printing head which has a plurality of nozzles arranged at a nozzle distance from one another (Figure 1A, printing head -16, [0013], [0102]), wherein special polar coordinate grid points comprising a subset of polar grid points of a specific polar coordinate grid are determined ([0123], subset of polar grid points are the points where the radially fixed nozzles can reach, computer-24 transforms the Cartesian coordinate into a polar system of coordinate, Figure 4A- 4B,[0085], [0204])), said special polar coordinate grid points being arranged on circles of the specific polar grid coordinates which have a predetermined circumferential distance from one another and being arranged on first rays of the specific polar grid points (Figure 4A-4B, showing polar grid points being arranged on circles at a circumferential distance from each other on the rays as also shown below )which have a first angular distance from one another and said special polar coordinate grid points being arranged on further rays of the specific polar coordinate grid in the direction of the origin, said further rays having an angular distance from one another which is greater than the first angular distance (Figure 6, and also shown below). However Menchik does disclose that the azimuthal/polar coordinates varies as function of the radial direction ([0029]-[0030],[0025], claim 227). Further re: limitation the nozzles of the printing head are controlled in such a way that they only discharge material droplets when their position of the nozzle relative to the substrate corresponds to the position of a special polar coordinate grid point at which the comparison yields a correspondence. Menchik discloses that the term azimuthal position/polar points as used herein, refers to a position on or above tray 12 at a specific azimuthal angle relative to a predetermined reference point ([0106],  and that the controller controlling the print head to dispense material [0204]), could be configured to discharge materials when the position of the tray/substrate correspond to a specific azimuthal/polar point. However, Menchik did not disclose that fewer polar coordinate grid points on each circle as the circles approach the origin such that a greatest number of special coordinate grid points are located on a circle farthest from the origin and a fewest number of special polar grid points are located on a circle closest to the origin which deemed to be novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Munenaka et. al.  US 20160339724.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774